  Case: 1:09-cv-00115 Document #: 229 Filed: 09/21/20 Page 1 of 2 PageID #:32028




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

FREDERICK J. GREDE, not individually but as          )
Liquidation Trustee of the Sentinel Liquidation      )
Trust,                                               )
                                                     )
                      Plaintiff,                     ) CASE NO. 09-CV-00115
       v.                                            )
                                                     )
IFX MARKETS, INC., and IPGL, LTD.                    ) Honorable Martha M. Pacold
                                                     )
                     Defendants.                     )
                                                     )


                      STIPULATED DISMISSAL WITH PREJUDICE

       This Stipulated Dismissal is entered into by and between Frederick J. Grede, not

individually but as the Liquidation Trustee of the Sentinel Liquidation Trust, and Defendants IFX

Markets, Inc. and IPGL, Ltd. (collectively, the “Parties”). Pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), the Parties hereby stipulate to the dismissal of the above-captioned adversary

proceeding with prejudice.
 Case: 1:09-cv-00115 Document #: 229 Filed: 09/21/20 Page 2 of 2 PageID #:32029




      STIPULATED AND AGREED:

Dated: September 21, 2020

FREDERICK J. GREDE, Liquidation                 IFX MARKETS, INC., and IPGL, LTD.
Trustee of the Sentinel Liquidation Trust

By: /s/ Catherine Steege                        By: /s/ John Delnero

Catherine L. Steege (ARDC # 6183529)            John Steven Delnero (ARDC #6195914)
Vincent E. Lazar (ARDC # 6204916)               Bevin Megan Brennan
Angela M. Allen (ARDC #6295519)                 PEDERSEN & HOUPT, P.C.
JENNER & BLOCK LLP                              161 N. Clark Street
353 N. Clark Street                             Suite 2700
Chicago, IL 60654                               Chicago, IL 60601
Phone: (312) 222-9350                           (312) 261-21885
Facsimile: (312) 527-0484                       Email: jdelnero@pedersenhoupt.com
                                                bbrennan@pedersenhoupt.com

Counsel for the Liquidation Trustee             Counsel for IFX Markets, Inc. and IPGL,
                                                LTD.




                                            2
